Citation Nr: 0214029	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-16 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.  

(The issues of service connection for left eye conjunctivitis 
and congestive heart failure and whether new and material 
evidence has been submitted to reopen the veteran's claims of 
entitlement to service connection for hypertension, right eye 
conjunctivitis, right knee injury residuals, left knee injury 
residuals, and right leg arthritis will be subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1980.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran has been represented throughout 
this appeal by the Veterans of Foreign Wars of the United 
States.  

The Board is undertaking additional development on the issues 
of service connection for left eye conjunctivitis and 
congestive heart failure and whether new and material 
evidence has been submitted to reopen the veteran's claims of 
entitlement to service connection for hypertension, right eye 
conjunctivitis, right knee injury residuals, left knee injury 
residuals, and right leg arthritis pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by the Rules of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice, the Board will prepare a 
separate decision addressing the issues.  


FINDINGS OF FACT

1.  In December 1983, the RO denied service connection for 
PTSD.  The veteran and his accredited representative were 
informed in writing of the adverse decision and his appellate 
rights in December 1983.  

2.  The documentation submitted since the December 1983 RO 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The December 1983 RO decision denying service connection for 
PTSD is final.  New and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for PTSD has been presented.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for PTSD, the Board 
observes that the VA has secured or attempted to secure all 
relevant Department of Veterans Affairs (VA) and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
application.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The 
veteran has been advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for him to substantiate his application.  The 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  

38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).  In reviewing an application to 
reopen a veteran's claim of entitlement to service 
connection, the VA must initially determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (2002) in order to have the prior final 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, the VA may then 
proceed to evaluate the merits of the claim after ensuring 
that its duty to assist the veteran has been fulfilled.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior Final RO Decisions

In December 1983, the RO denied service connection for PTSD 
as the claimed disorder was not shown by the evidence of 
record.  The veteran and his accredited representative were 
informed in writing of the adverse decision and his appellate 
rights in December 1983.  

The evidence upon which the RO formulated its December 1983 
rating decision may be briefly summarized.  The veteran's 
service personnel records reflect that he served with the 
Army in the Republic of Vietnam.  The veteran's service 
medical records make no reference to PTSD.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2002) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 

redundant and which, by itself or in 
connection with the evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the case.  38 C.F.R. § 
3.156(a) (2002).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1983 RO decision 
denying service connection for PTSD consists of service 
medical records; VA and private clinical documentation; 
written statements from Jacinto Hernandez, M.D.; the 
transcript of an April 2001 hearing before a VA decision 
review officer; and written statements from the veteran.  The 
veteran testified on appeal that he participated in combat 
with an Army artillery unit while serving in the Republic of 
Vietnam; experienced several traumatic combat-related events 
including the deaths of several fellow servicemen; and 
received ongoing post-service treatment for PTSD at the 
Nashville, Tennessee, Vet Center.  An October 2001 written 
statement from Dr. Hernandez conveys that the veteran had 
PTSD.  The veteran's testimony and Dr. Hernandez's written 
statement tend to corroborate the veteran's claim and 
constitutes new and material evidence sufficient to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  The Board will undertake additional development on the 
veteran's reopened claim of entitlement to service connection 
for PTSD pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by the Rules of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice, the Board will prepare a separate decision addressing 
the issue.  



ORDER

Since new and material evidence has been submitted, the claim 
of entitlement to service connection for PTSD is reopened. To 
this limited extent, the appeal is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

